*572
ORDER

PER CURIAM.
Natural father, T.A.F., appeals from a judgment entered after a bench trial appointing his child’s maternal great-grandmother as the child’s guardian. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b). The motion to strike appellant’s brief is denied as moot.